Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 08, 2020

The Court of Appeals hereby passes the following order:

A20A1875. THOMAS KNOWLES v. THE STATE.

      In 2016, Thomas Knowles pled guilty to statutory rape and child molestation,
and the trial court imposed a total sentence of 10 years in prison, to be followed by
25 years on probation. We affirmed the dismissal of his motion to withdraw his
guilty plea two years later. See Knowles v. State, No. A18A2135 (Nov. 28, 2018).
      In October 2019, Knowles filed a motion for an out-of-time appeal, which the
trial court dismissed on January 14, 2020. Knowles then filed this direct appeal on
March 9, 2020.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Knowles’s
notice of appeal was untimely filed 55 days after entry of the order he seeks to appeal.




      1
        Knowles also sought appellate review of the dismissal of his motion for an
out-of-time appeal by filing an application for discretionary review, which we
dismissed as untimely. See Knowles v. State, No. A20D0371 (May 26, 2020).
Consequently, we lack jurisdiction over this untimely appeal, which is hereby
DISMISSED.2


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/08/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      2
         To the extent that Knowles seeks to appeal the trial court’s February 18, 2020
order addressing his motion to compel a ruling on his motion for an out-of-time
appeal, no appeal lies from that order, as the dismissal of Knowles’s motion for an
out-of-time appeal rendered his motion to compel moot. See Hughes v. Ga. Dept. of
Corrections, 267 Ga. App. 440, 443 (2) (600 SE2d 383) (2004) (“An issue is moot
when a determination is sought on a matter which, when rendered, cannot have any
practical effect on the existing controversy.”) (punctuation omitted); see also Jayko
v. State, 335 Ga. App. 684, 685 (782 SE2d 788) (2016) (“Mootness is a jurisdictional
matter. When the remedy sought in litigation no longer benefits the party seeking it,
the case is moot and must be dismissed.”) (citation and punctuation omitted).